ENTRY ORDER

                         SUPREME COURT DOCKET NO. 2015-189

                                       MAY TERM, 2015

State of Vermont                                   }    APPEALED FROM:
                                                   }
                                                   }
   v.                                              }    Superior Court, Franklin Unit,
                                                   }    Criminal Division
Caitlyn Fregeau                                    }
                                                   }    DOCKET NO. 454-5-15 Frcr
                                                   }
                                                        Trial Judge: Alison S. Arms

                         In the above-entitled cause, the Clerk will enter:

        Defendant Caitlyn Fregeau appeals from the bail decision of the Superior Court, Franklin
Unit, Criminal Division. Defendant was arraigned on May 4, 2015, for one count of attempted
manslaughter. 13 V.S.A. §§ 9, 2304. The information alleges that on May 3, defendant stabbed
the victim in the back with a knife, an allegation supported by statements of several witnesses.
In affidavits supporting the information, law enforcement officers stated that after receiving the
Miranda warnings, defendant admitted that she had stabbed the victim. The affidavits also
indicate that she and her codefendant discussed fleeing the state.

        The trial court initially set bail at $100,000 and imposed conditions of release. On May
14, defendant filed a motion for review of bail. At the bail review hearing on May 15 the court
expressed concern that a lower bail in the amount of $20,000 or $25,000 on this record might be
a loss that someone in defendant’s position would be willing to take. The court reduced bail to
$50,000. Defendant appeals the amount of bail as excessive.

        We will affirm the trial court’s order “if it is supported by the proceedings below.” 13
V.S.A. § 7556(b). “[D]efendant need not be capable of meeting bail in order for the amount to
be supported by the record.” State v. Duff, 151 Vt. 433, 436, 563 A.2d 258, 261 (1989). In
rejecting a lower amount, the trial court cited the seriousness of the offense and the risk of flight.
In determining that there is a risk of flight, the trial court weighed both the one year minimum
penalty as well as the statements that defendant considered fleeing the state immediately after the
incident that gave rise to the charges against her. This record supports the decision of the trial
court setting bail at $50,000.

        Affirmed.


                                                FOR THE COURT:



                                                Paul L. Reiber, Chief Justice